Citation Nr: 1710196	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica D., Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from November 1977 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. The case was remanded by the Board in June 2012, September 2014, and August 2016 for further development. It has now been returned to the Board for adjudication. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA. 


FINDING OF FACT

The preponderance of the competent evidence of record is against finding that the Veteran has an acquired psychiatric disability, other than PTSD, which is related to active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002). 

VA has fulfilled the above requirements. In VCAA notice letters of July 2004 and September 2009, the Veteran was duly informed of the evidence needed to establish entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD. The issue was last readjudicated in a September 2016 supplemental statement of the case. Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim. This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 
4 Vet. App. 384 (1993). Reasonable efforts were made to obtain all private and VA treatment records identified by the Veteran. The Veteran's service treatment records are associated with the claims file. All post-service VA and private treatment records identified by the Veteran have also been obtained with one exception. The evidence of record indicates the Veteran received treatment at a private facility, Benton Hospital; however, the Veteran has submitted neither records from the private facility nor a release allowing the VA to attempt to obtain them. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

This case was previously remanded in June 2012, September 2014, and August 2016. The Board finds that all prior remand instructions have been adequately completed. Pursuant to the most recent Board remand, a VA examination was held in September 2016, and the examination and opinion are adequate to decide the claim because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiner's judgment on those medical questions and the examiner's essential rationale for the opinions. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012). The Board therefore finds that there has been substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, testimonial statements are of record, including testimony provided by the Veteran at the August 2011 Board hearing. Considering the hearing transcript, the undersigned fulfilled the regulatory duties to assist during the hearing. After the hearing, as noted, the Board has directed additional development in an effort to assist the Veteran with substantiating his appeal.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is thus ready to be considered on the merits.


II. Analysis 

The Veteran contends that he has a psychiatric disability which was caused by traumatic experiences in his active duty service, specifically, his in-service exposure to insects while in Panama. See August 2011 Board Hearing Transcript.  The Veteran testified in August 2011 that while he was in Panama for jumper expert training, he developed a fear of bugs. Id. at 2-3, 5.  He would wake up in the middle of the night with bugs in his sleeping bag. Id. at 2. He stated that he was discharged from service because he constantly cried and refused to go train on the field. Id at 3, 5. He discussed that the bugs in Panama were much larger than the bugs he grew up around and that he would wake up in the middle of the night with nightmares about bugs crawling around his house. Id at 3-4. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, generalized anxiety, depressive disorder, and phobia are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

As outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current acquired psychiatric disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted. 

The Veteran's service treatment records show that there were two instances in service where the Veteran states that he will cry if he is forced to go back to the field. His February 1979 examination, however, notes that the Veteran denied having depression or excessive worrying. 

The Veteran's treatment records show that the Veteran has been treated for anxiety and depression since at least 2001. In August 2001, the Veteran reported experiencing emotional trauma in the military and that it has caused him anxiety. He also reported being depressed over his diabetes. The Veteran was diagnosed with depression and prescribed nefazadone. 

In July 2004, the Veteran was referred to a mental health clinic and reported that his training in Panama terrified him. He reported being seen by a psychiatrist when he was in service but does not recall his diagnosis. He stated that he couldn't deal with being in service and that it was difficult dealing with bugs, snakes, and sleeping outside in camps. The Veteran was diagnosed with generalized anxiety, specific phobia, and depression. 

The Veteran was afforded a VA examination in November 2004. The Veteran reported having significant problems while training in Panama. He reported being depressed and being anxious about bugs. The Veteran stated that he was discharged early from service due to his mental distress but the examiner could not locate the psychiatric evaluation in the claims file. He was diagnosed with simple phobia of insects, generalized anxiety, and depression. 

The Veteran's Social Security Administration records document that the Veteran has problems with depression and anxiety and that he became disabled in January 2004.  

In November 2006, the Veteran reported that he was having problems falling asleep and that he had mild PTSD symptoms during the day but he also denied having depression. 

In September 2009, the Veteran reported having a history of severe PTSD that was caused by his experience in service. He reported being exposed to numerous insects and having nightmares. The Veteran was diagnosed with PTSD and anxiety. 

In February 2010, Dr. Meunier opined that the Veteran was diagnosed with severe and chronic PTSD which was attributed to his deployment experiences in the armed forces. The issue of PTSD has previously been adjudicated by the Board, and this issue is no longer in appellate status.

The Veteran was afforded a VA examination in November 2014. The examiner reviewed the Veteran's electronic file and the VA treatment records. The Veteran denied symptoms of depression, generalized anxiety, and panic disorder. The examiner opined that the Veteran does not have a diagnosable mental disorder. He added that the Veteran has some "quirks" related to bugs but that they are not causing clinically significant distress nor impairment in either social or occupational functioning. 

The Veteran was afforded an additional VA examination in September 2016. The examiner reviewed the Veteran's electronic record. The examiner opined that the Veteran's mental disorders are less likely than not due to any possible insect exposure during military service. He explained that the Veteran denied any mental health problems on an examination report prior to leaving the military in 1979. He expressed that the Veteran indicated other stressors, such as being out of work, financial problems, as well as issues with drug and alcohol dependence. He stated that these stressors could also account for some of the Veteran's emotional problems. He noted that there is no documented mental health treatment for over 20 years after service. He remarked that the Veteran's report during this exam was inconsistent with recent documented treatment notes and the fact that the Veteran is able to carry around insects in a clear plastic bag indicates that he can tolerate insects fairly well. 

After reviewing all of the evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a current acquired psychiatric disorder, other than PTSD, which was incurred in or otherwise related to his active duty service.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds that the evidence of record establishes that the Veteran had a diagnosed acquired psychiatric disability, other than PTSD during the pendency of this claim.  Specifically, the Veteran has been variously diagnosed (during the applicable appeal period) with an acquired psychiatric disability, other than PTSD, to include generalized anxiety, depressive disorder, and phobia. He has thus met the current disability requirement.

The Veteran's service treatment records show that there were two instances in service where the Veteran states that he will cry if he is forced to go back to the field. His February 1979 examination, however, notes that the Veteran denied having depression or excessive worrying. 

The Veteran is competent to report that he has nightmares and is afraid of bugs.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay testimony is competent to describe observations, but must be weighed against the other evidence of record). Lay witnesses are also to opine on some questions of etiology, and the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011). The question of whether the Veteran's psychiatric disorder is related to his in-service experiences is testimony as to an internal psychiatric process, unlike the immediately observable cause-and-effect relationship of the type as to which the courts have found lay evidence to be competent. Compare Clemons v. Shinseki, 23 Vet. App. 1, 6   (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant") with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet). Diagnosing a psychiatric disability is a complex medical matter; determining whether a person's symptoms are merely the type of feelings that accompany the stress and worry that would normally accompany such unfortunate events, or whether these symptoms rise to the severity and frequency that would warrant a diagnosis of a psychiatric disorder requires psychiatric or psychological training. The Veteran has not been shown to have the medical training and expertise to opine on this question, and his testimony in this regard is therefore not competent.

As to the medical evidence, the Board finds that it weighs against a nexus between the psychiatric disability and service. The Veteran attended a VA examination in September 2016 at which the examiner considered the evidence of record and found that the Veteran's psychiatric diagnosis was less likely than not related to his military service. As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In lengthy rationale, the examiner details specific evidence from the record to support the negative opinion.  After careful review, the Board finds this opinion is of significant probative value due to the examiner's citation to correct facts and background and bases for the findings.

The Veteran has submitted a February 2010 letter from Dr. Meunier in favor of the claim. The examiner stated that the Veteran was diagnosed with severe and chronic PTSD which was attributed to his deployment experiences in the armed forces. The Board has considered this statement, but finds it to be less persuasive than the opinion of the September 2016 VA examiner. It is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to whether service connection may be granted. Nieves-Rodriguez, 22 Vet. App. 295, 300 (2008), citing Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). Dr. Meunier reported that the Veteran's psychiatric disorder began while the Veteran was still in service, but did not provide any rationale to his opinion. Moreover, this reasoning was less thorough than that of the September 2016 VA examiner, and therefore entitled to less weight for this reason as well. See Nieves-Rodriguez, 22 Vet. App. at 304   (most of the probative value of a medical opinion comes from its reasoning). In addition, as previously noted, the Board previously denied this appeal as to the diagnosis of PTSD; as Dr. Meunier opinion is as to PTSD, the Board finds that it is of little probative value as to the psychiatric diagnoses remaining in appellate status.

In sum, the weight of the competent and probative evidence of record therefore fails to establish that the Veteran's psychiatric disorder had its onset during service or is related to any event during service. The preponderance of the evidence is thus against the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD. In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


